FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. U.S. Patent application Publication No.: 2006/0074157 A1 optionally in view of Kubo et al. U.S. Patent Number 4,289,873 or Burba et al. U.S. Patent number 3,816,511.
Bauer et al. teach a dialkylphosphinic salt or a mixture of dialkylphosphinic salts of the formula (I) where R1, R2 identical or different, are C1-C6-alkyl, linear or branched M is Mg, Ca, Al, Sb, Sn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K or a protonated nitrogen base; m is from 1 to 4; having at least one telomer, wherein the telomer content is from 0.01 to 6% by weight and the at least one telomere (e.g. ethylbutylphospinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts, butylhexylphosphinic salts, and hexylhexylphosphinic salts), see abstract and claim 1. 
Said invention also relates to glare use in flame retardant compositions, and to flame-retardant polymer molding compositions and flame-retardant polymer moldings which comprise these dialkylphosphinic salts, see abstract.
Optional additives such as melamine phosphate, dicyandiamide, zinc oxide, zinc carbonate can be incorporated into said mixtures, see sections [0024]-[0026]. 
Section [0028] states: “The average particle size of the flame retardant composition is preferably from 0.1 to 3000 um, with preference from 0.1 to 1000 um and in particular from 1 to 100 um.”. 
The invention also provides a flame-retardant polymer composition comprising at least one inventive dialkylphosphinic salt or at least one inventive flame retardant composition.”. 
Section [0030] states: “The flame-retardant polymer molding composition preferably comprises from 1 to 50% by weight of at least one inventive dialkylphosphinic salt or of at least one inventive flame retardant composition, from 1 to 99% by weight of polymer or a mixture of the same.” 
Section [0126] discloses that one preferred polymer into which the dialkylphosphinic salt/mixture can be incorporated into are polyamides which can be formed from the corresponding lactams.
Section [0128] discloses that another preferred polymer into which the dialkylphosphinic salt/mixture can be incorporated into are polyesters which can be formed from the corresponding lactones.
Bauer et al.’s Example 18, teaches wherein 12% by weight of the mixture of Example 4 is combined with 6% by weight of melamine polyphosphate, 52% by weight of nylon-6 and 30% by weight of glass fibers. Said mixture is then compounded in a twin-screw extruder, and subsequently made into a flame-retardant plastic moulding. 
Please note that the mixture of Example 4 comprises: 96.5 mol % of aluminium diethylphosphinate (reads on applicant’s elected species of dialkylphosphinic salt), 2.7 mol % of aluminum ethylbutylphosphinate (a telomer that reads on applicant’s elected telomer species) and 0.8 mol % of aluminum ethylphosphonate.
Please also note that nylon-6 is also known as polycaprolactam. Nylon-6 clearly falls within Applicant’s required oligomer component of independent claim 1 because of Applicant extreamly broad definition of oligomers, such as those of both formula (III), and formula (II), which have from between 1 to 1,000,000 repeating units. Oligomer of formula (III) having a high number of repeating units (e.g. 1000+ could be classified as polyamide type polymers).

Bauer et al. has been described above and differs from Applicant’s claimed invention in that there is no direct teaching (i.e. by way of an example) to where a dialkylphosphinate salt, such as an aluminum diethylephosphinate, is actually combined with an oligomer(s) which is/are made from lactones selected from propiolactone, gamma-butvrolactone, beta-butvrolactone, deltavalerolactone, epsilon-caprolactone or a combination thereof.
It would have been obvious to one having ordinary skill in the art to use Bauer et al.’s disclosure of section [0128] which discloses that dialkylphosphinic salt/mixture can be incorporated into are polyesters (which can be formed from the corresponding lactones), as strong motivation to actually incorporate a dialkylphosphinate salt, such as an aluminum diethylephosphinate, into the lactone based oligomer.
Please note that the polyester analog of Bauer et al.’s nylon-6 (known as polycaprolactam) would be a polyeseter made from epsilon-caprolactone. As such, one having ordinary skill in the art, reading Bauer et al.’s disclosure, would be well motivated to use epsilon-caprolactones to make a polyester.
optionally taken in view of either Kubo et al. or Burba et al., because both references individually teach that it is notoriously well known in the art to make polyesters from epsilon-caprolactone monomers, wherein said polyesters have a molecular weight that fall within applicant’s claimed lactone based oligomers that have between 1 to 1,000,000 repeating units. It is not inventive to merely follow the disclosure of a prior-art reference. 

Response to Arguments
Applicant's arguments filed 11/23/20 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional examiner comments are set forth next. 
Applicant argues that Bauer et al. does not disclose oligomers made from lactones and does not disclose oligomers made from applicant’s specifically claimed lactones of independent claim 1. 
The examiner disagrees for the reasons set forth above. Furthermore while Bauer et al.’s polyester would normally not be considered to be oligomers, such is deemed to be moot because of applicant’s own definition of oligomers that can have between 1 to 1,000,000 repeating units as set forth in the specification and now canceled claim 12. An lactone based “oligomer” that has 1,000,000 repeating units would be a polyester. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761